Case 1:20-cr-00172-DLC Document 40 Filed 10/09/20 Page 1 of 1

Case 1:20-cr-00172-DLC Document 39 Filed 10/09/20 Page 1 of1
U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

The Silvio J. Molo Building
One Saint Andrew's Plaza
New York, New York 10007

October 9, 2020

By ECF and Email
The Honorable Denise L, Cote

Daniel Patrick Moynihan

satin MEMO ENDORSED

New York, New York 10007

 

 

 

 

 

Re: United States v. Joel Cabrera, USDC SDNY
No. 20 Cr. 172 (DLC) DOCUMENT
No. 20 Cr. 388 (DLC) ELECTRONICALLY FILED
DOC #:
Dear Judge Cote: — TST
DATE Fitep: (07 2ee

 

 

 

 

The Government respectfully requests, with the consent of JoetCabrera, the defendant,
that the Court consolidate for trial the two above-referenced cases pursuant to Federal Rule of
Criminal Procedure 13.

The parties request such consolidation without prejudice to either party making a future
application to bifurcate Count One in information number 20 Cr. 172, charging the defendant
with being a felon in possession of ammunition, from the counts set forth in indictment number
20 Cr. 388.

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney

by: /s/
Daniel H. Wolf/ Alexander N. Li
Assistant United States Attorneys
(212) 637-2337 / -2265 |

 

i og
ce: Robert Osuna, Esq. (counsel to Joel Cabrera) Ca. Le |
,

fone OL.

( bto, rere

 
